Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mori et al. (USPN 10,424,051) discloses:
a placement table; an imaging device that images an object placed on the placement table through the placement table to generate an input image; and a control device that receives the input image (see col 4 lines 6-17, a CPU controlling a scanner with a transparent plate to receive a scan image)5,
wherein the control device identifies a higher-level pixel having a pixel level higher than or equal to 10a predetermined pixel level in the input image (see col 5 lines 53-66, identifying pixels with intensity greater than a predetermined threshold).
However, Mori does not disclose: sets a threshold value of the higher-level pixel, sets a threshold value of a target pixel other than the higher-level pixel to a lower value than the threshold value of the higher-level pixel in accordance with a distance between the higher-level pixel and the target pixel, 15binarizes a pixel level of the target pixel in accordance with the threshold value of the target pixel to produce a binarized image, and detects a shape of the object by using the binarized image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Soo Jin Park/Primary Examiner, Art Unit 2668